DISSENTING OPINION.
YALLIANT, J.
— This is a suit in equity to enjoin defendant from committing trespasses on certain land described in the petition, which the plaintiff claims as his property. The answer is a general denial and a cross-bill asserting title in defendant and praying to quiet title under section 650, Revised Statutes 1899. Reply, general denial. The decree was for the plaintiff, declaring that the land was his, and enjoining the defendant from committing the trespasses complained of. Defendant appealed.
The subject of the suit is a small triangle at Benton station on defendant’s railroad, having the Benton and Blodgett public road for its west side, the Benton and Charleston public road for its north side and the right of way of the defendant' railway company for its east or third side. The main facts in the case, except one which will be hereinafter separately considered, are practically undisputed. Before the building of the railroad the land in dispute and the land around it belonged to the plaintiff and formed a part of his farm. In fact at the beginning of the trial defendant in open court solemnly admitted that the legal title to the property was in the plaintiff and that the defendant claimed under him by purchase. This little triangle was formed by the location of the railroad which disconnected it from the rest of plaintiff’s land and left it in the shape we find it. The diagram on the opposite page shows the lay of the land:
Cut off as it was from the rest of his land the plaintiff left it unfenced and, lying as it was with a public road on each of two sides and the railroad *712right of way on the third, the pnhlic made free to use it going to and from the depot, which is close to it as will be seen from the diagram. Lambert dealt in machinery, binders, mowers, etc., and he used this 'triangle to put his machinery on; he also built some corncribs on it, but as a rule it was open and used by everybody to whom it was conveuient.

*711


*712The railroad was built in 1893. A year or two afterwards one Anderson applied to Mr. Houck, president of the railroad company, for leave to erect a warehouse on this land and the leave was given by Mr. Houck with the understanding that the building was to remain the property of Anderson and was to be used only in connection with shipping over the railroad. No written lease or license was given Anderson who built the warehouse. Subsequently one Crenshaw was given a like leave and he also built a warehouse. These two warehouses- were located, as will be seen by reference to the diagram, partly on the railroad right of way and partly on this triangle. Anderson and Crenshaw used the warehouses a few years and afterwards sold them to the plaintiff, who still owns them and uses them in warehouse and shipping business. The plaintiff did not .purchase directly from Anderson, but from one Heisserer to whom Anderson had sold. Before Anderson built his warehouse he, in company with one Crowder, who was vice-president of the railroad company and its superintendent, and in company also with one Hunter, went to see the plaintiff, who Anderson understood,- as he testified, ‘ ‘ set up some claim.” The purpose of his visit to plaintiff as he himself testified was “in order to make some kind of a settlement about the matter before I erected the warehouse.” What occurred during that visit constitutes the main point in dispute in this case and we will return to it again, but for the present it is sufficient to say that it was sufficiently satisfactory to *713the mind of Mr. Anderson and he built the warehouse.
Mr. Houck who was then president of the railroad company (that is of the company which built and then owned the railroad and afterwards sold it to the defendant company) and who was a witness for defendant, testified that in the fall of 1893 the subject of building the depot at that point came on for consideration and he went there to attend to it. Seeing this little triangle he thought it would be desirable to use it in connection with the depot, and he applied to the plaintiff asking him to give it to the railroad company, but the plaintiff refused to give it and wanted to be paid for it, but as the company had no money at that time it could not purchase it. But the depot was located and built and that is the way the matter was left for the time. Witness personally had no talk with Anderson about building the warehouse and knew nothing except by hearsay of what occurred on the occasion of the visit of Anderson, Crowder and Hunter to the plaintiff already mentioned, but as- president of the company he knew the warehouse was built by leave of the company officials and from that time on he considered the railroad company in possession of the little triangle in dispute. The witness said: “I considered it company property from the time Anderson built the warehouse and under the control of the company in every respect.”
The foregoing are the undisputed facts, and from them we see that in the beginning it was the plaintiff’s land, that he has never made a deed conveying it to the railroad company or to any one, and there has been no such adverse possession as would affect the title. It is not claimed by the railroad company that prior to- the building of the warehouse by Anderson there was any exclusive possession by the railroad company, and whilst Mr. Houck testified that he considered that after the warehouse was built the triangle *714was in the possession of the railroad company yet that is a mere opinion; the only difference between the public use of it before and after was that Anderson used the warehouse which he built and Crenshaw used that which he built, both of which buildings, according to defendant’s testimony, remained the personal properties of these two men respectively. Besides, Mr. Houck’s testimony shows that the opinion he expressed as to the company’s possession was influenced by what he had heard about what occurred during the visit of Anderson and the others to plaintiff above mentioned. He was informed that $50 had been paid to plaintiff for the land and he said: “I know that furthermore we naturally insisted upon getting that deed, repeatedly talked to Crowder and others about it, that I wanted the matter straightened up, and afterwards met Mr. Lambert himself and asked him to make that deed to the property and Lambert refused to make it, saying he would not make it until we settled claims he had against us on account of stock.” As to those warehouses, Anderson and Crenshaw sold them to the plaintiff, as by the agreement with the railroad company they had the right to do, and without asking leave of the company; therefore, plaintiff has possession of the warehouses not by leave of the railroad company but by purchase from the owners. The warehouses were in the exclusive possession of Anderson and Crenshaw respectively while they owned them, but it was only a few years, not long enough to make a case of title by adverse possession.
If the defendant railroad company has any right to the land in dispute it is by the alleged purchase from the plaintiff on the occasion when Anderson, Crowder and Hunter went to see him; we come, therefore, now to a consideration of the evidence bearing on that subject.
The evidence on that point is chiefly that of two *715of the defendant’s witnesses, Anderson and Hunter, Crowder having since died.
Anderson’s, testimony in his direct examination was to the effect that, having obtained leave from the railroad company to build the warehouse- and having heard that plaintiff set up some claim to the land and desiring to have the matter settled before building, he went with Crowder, the railroad superintendent, to Benton station to see the plaintiff about it; at the station they met Mr. Hunter; Lambert, the plaintiff, was out in his field and Crowder went to the field and brought him to the depot and during the conversation they agreed on the price to be paid for the triangle which was fifty dollars; Crowder did not have that much money, but he had some, and he called on Anderson and Hunter and between the three the amount was raised and paid to Lambert, and witness being asked what he understood it was for, answered he understood it was for the strip of land contained in the triangle. On cross-examination he said that Lambert was out in his field a quarter of a mile away when Crowder went for him. “Q. Now you say Lambert came to the depot? A. That is my recollection. Q. Are you clear on that t A. I am not right clear whether he came that time or whether he stopped on his way to dinner. I am not positive about that. Q. Are you positive the conversation between him and Crowder took place in your presence? A. Well, not all of it. Part of it I am — pretty positive. Q. What part of it? A. Well with reference to the price of the land. Q. That part with reference to the price of the land? A. Yes, sir. Q. Now, did the conversation between Crowder and Lambert with reference to what that payment was for take place in your presence ? A. I think it did, that is, I think the matter was talked .over. Of course the original agreement I think had been talked over before they came up there, but Crowder *716not having sufficient money to pay it came to the station and Senator Hunter happened to he there and between ns we raised $50. (By attorney for defendant) : Q. Was it paid to Lambert right there? A. Yes, sir, that is my recollection. (By attorney for plaintiff): Q. Now are you positive that Lambert came to the station and had any conversation with Crowder at all about it? A. I am pretty positive about it; yes, sir, pretty positive. I am not right positive as to whether he came over with Crowder at that time or came later, I know I had a conversation with Lambert before we went back with reference to the matter. I know the money was raised right there and paid over. ... Q. To refresh your recollection in regard to Lambert coming to the depot, state if Lambert simply did not ride up there on his horse, and not stop at all. A. I think not; I think he was out in the field. Q. Coming to the depot did he not simply ride up to the depot on his horse on his way to the house? A. I don’t think so. Q. Still you would not be positive about that? A. No, sir, but I think not. ’ ’
Defendant’s other witness, Hunter, was somewhat clearer in his recollection of what occurred than Anderson seemed to be. Hunter testified that when he and Anderson, at the depot, gave the money to Crowder to give to Lambert to buy the land, Lambert was not present, but was out in the field, and that Crowder took the money and went out in the field where Lambert was and the only information of what passed between Crowder and Lambert was what Crowder after-wards told him. On direct examination: “Q. Did you hear any conversation between J. H. Crowder and W. C. Lambert relative to the sale of that particular piece of ground to the Houck’s Missouri & Arkansas Railroad Company? A. No, sir. ... Q. Do you know anything about the transaction that took place *717between them relative to it? A. I know something about it, but I don’t know — . Q. What do you know? . . . A. I paid Crowder some money which he paid ' to Lambert. Q. Did you see him pay it to Lambert? A. 3STo, sir. I-think he was over in his field near the depot. He owns land all around there. I think he was working in his field. Q. Did Lambert come where you were that day? A. No, sir, he didn’t come where I was that I remember of. . . . Q. Then what did. Crowder do after he went to Lambert? A. I could not tell, I would have to tell what Crowder said. . . . Q. Did you hear Lambert say anything about having sold that land to the railroad company? A. I had one conversation with Lambert that I remember shortly after that, while that business was comparatively fresh and the deed was mentioned in that conversation, and he told me they failed — that when they pay me a board bill and a wood bill or tie — he mentioned two items — he says when they pay me for that I will make a deed. . . . Q. Do you know whether Lambert came to the depot after Crowder had been in the field at that time? A. I could not state. He had to go the road by the depot going home. It was about noon.”
The witness being asked to state the circumstances under which the money was given to Crowder, said: “Well, Anderson wanted to build a warehouse and he could not build the warehouse until he got the land or until the railroad got the land, and everything was tied up in that shape, and we all wanted a warehouse and shipping facilities. I was instructed — I was acting sort of getting the right of way. I was working for the railroad at all times at that time, getting the railroad built and all that, and I knew and we all knew from both parties that it took fifty dollars to buy that piece of land. Q. You knew that is what he held it at? A. Yes, sir; and I instructed Crowder to go and *718pay Mm $50, so we could go ahead with the warehouse; Crowder said he didn’t have the money, me and Anderson, we paid him the money, and directed Mm to go ahead and buy it; and we would go ahead with the warehouse, and immediately after that we staked off the warehouse and took possession of the land and built it.” On cross-examination: “Q. You heard no part of the conversation between Crowder and Lambert with reference to the purchase of this land? A. No, sir. Q. And you don’t know what kind of promises or what kind of conditions Crowder made to Lambert? A. No, sir.- . . . Q. Crowder got the money from you and Anderson and went back to the field where Lambert was? A. Yes, sir.” There was testimony to the effect that Lambert admitted that Crowder had paid him $50' which he had credited on account of what the railroad owed him and that when it paid the balance he would make a deed. A witness for defendant testified that eight or ten years ago Lambert said to Mm that he had sold the triangle to the railroad company for $50. Lambert as a witness in Ms own behalf denied that he had ever made such a statement. He denied that he ever had a conversation with Anderson and Crowder together about this matter, said he was not at the depot that day at all except to ride by on his way to dinner. He stated that in June, 1895, he had dealings with Crowder representing the railroad concerning this land, that it was out in the field and no other person was present. That on that occasion he received money from Crowder. This was objected to on the ground that Crowder was dead, the objection was overruled and exception taken. There was also evidence to the effect that the railroad company reimbursed Anderson and Hunter for the money advanced.
The foregoing is substantially all the evidence that was adduced to support the claim that the railroad *719company had bought the land and paid for it. Mr. Houck testified that after he had been informed of this transaction he was anxious to have it closed up and several times spoke to Orowder and others about it, that once he spoke to Mr. Lambert about it and asked him to make the deed, but Lambert refused, saying he would not make it until certain claims he had against the company were settled. Nothing was done and so the matter rested from 1895' until the fall of 1903 when the defendant company sent its employees on the premises and caused them to tear down some fences the plaintiff had erected to protect some com cribs, which fences the plaintiff, as soon as he could, re-erected and the defendant again had them torn down and threatened to continue to tear them down whenever they were erected. Thereupon the plaintiff brought this suit to enjoin the defendant from committing the trespasses.
I. Appellant’s first point is that the plaintiff has an adequate remedy at law and therefore not entitled to equitable relief. In the absence of a showing that the railroad company and the men who personally directed the tearing down of the plaintiff’s fences were insolvent, the plaintiff would have a remedy at law for damages for the trespasses already committed, but if the defendant is free to carry out its threat to tear down the fences as often as they are erected, it creates a condition which calls for the aid of a court of equity to prevent constantly recurring acts of violence and a multitude of suits. We hold, therefore, that the petition states a case entitling the plaintiff to equitable relief. That is the doctrine of this court so often announced that a citation of decisions is unnecessary.
But if the plaintiff has agreed to sell this land to the defendant for a certain price and in pursuance *720to that agreement has received from defendant the price agreed on and yet wrongfully refuses to execute a deed, equity will not aid him to protect his bare legal title but will leave him to seek his remedy at law.
Defendant in its answer has not tendered any such issue to the plaintiff, but the evidence adduced was on that line and the cause seems to have been tried as if that was the issue; therefore we will look into the evidence to- see if it bears out the defendant’s claim, at least we will review the course pursued in the trial court to see if the plaintiff is entitled to equitable relief in the face of the defendant’s claim of purchase.
II. The defendant’s reliance is on the alleged purchase from the plaintiff. In the opening of the trial defendant admitted the legal title to be in plaintiff and that defendant claimed by purchase from plaintiff. The purchase, if any there was, rested on the oral agreement between Crowder, representing- the railroad company, and the plaintiff. An oral agreement for the purchase of land, when the contract is clearly proven and its performance on the one side is also proven, may be decreed to be specifically performed by a decree in equity, although it is outside of the Statute of Frauds. There is not much difference between counsel on that proposition, nor is it disputed that to entitle a party to a specific performance of such a contract in equity the proof must be clear, cogent and convincing. The very purpose of the Statute of Frauds, which is of ancient date, but which has so commended itself to favor that it has been enacted into the statute law of all the states of the Union, was to require certainty of proof. When equity undertook to enforce certain contracts notwithstanding they were not within the letter of the statute, it did so, *721not to violate the statute, but to prevent its letter from destroying its spirit, to aid the statute in its real purpose, which was to prevent fraud. But whilst equity in such case disregards the fact that the contract was not in writing, it has never lowered the standard of certainty as to proof; it has never been satisfied with a mere preponderance of the evidence, but has always required proof that leaves no reasonable doubt. [Louthan v. Stillwell, 73 Mo. 492; Railroad v. McCarty, 97 Mo. 214; Taylor v. Von Schraeder, 107 Mo. 206; Hubbard v. Hubbard, 140 Mo. 300; Alexander v. Alexander, 150 Mo. 579; Gibbs v. Whitwell, 164 Mo. 387; McKee v. Higbee, 180 Mo. 263.]
There is another point on which equity has always insisted, that is, reasonable diligence. What diligence has the defendant shown? This transaction on which it relies occurred in the fall of 1894, a short while thereafter it was brought to the notice of the president of the railroad company and he spoke to Crowder and others about it, insisting that a deed be obtained, and spoke to the plaintiff himself, asking him to make the deed, but the plaintiff flatly refused to do so until conditions on which he insisted should be met. The railroad company, if the facts were as it contends they were, then had a right to go into a court of equity and demand of plaintiff a specific performance of his contract. Crowder, the only man besides the plaintiff who knew what the- contract was, was then alive and lived for several years thereafter. But the railroad company did nothing, it slept on- its rights, if rights it had, from 1894 to 1903, and not until after Crowder’s death, which death rendered the plaintiff incompetent as a witness in his own behalf, was any action taken, and then the action that was taken was not the peaceable process of law but the violence of force and arms, and now the defendant seeks by fragments of conversations held eight or ten years ago to show admissions *722of plaintiff out of which an inference of a contract to purchase may be drawn, while at the same time objecting to the plaintiff, as a witness in his own behalf giving his testimony as to what the contract was. No. fault is to be found with the defendant for objecting to the plaintiff’s testifying, that was defendant’s right, but it emphasizes the disadvantage which the delay has caused the plaintiff.
But, passing over the delay, what was the proof? Mr. Anderson in his direct testimony, whilst admitting that he did not hear all the conversation in regard to the matter between Crowder and the plaintiff, yet says that to the best of his recollection Crowder went to the field and brought the plaintiff back with him to the depot and there the money was paid to the plaintiff in the presence of the three, witness, Crowder and Hunter; and he said that he understood the payment to be in purchase of the land. That was a mere inference of his which may or may not have been justified. He did not undertake to say that he ever heard Lambert say so. Lambert may have been satisfied to allow him to build a warehouse on the line and that was really all that Anderson was interested in, but parting with the title to the whole triangle was another matter.
On cross-examination Anderson shows that he is not at all certain about any of the main points, not even that Lambert was at the depot. But the other witness of defendant, Hunter, who was there is quite positive that Lambert was not there, that he and Anderson gave the $50 to Crowder who took it to the field where Lambert was and the only thing Hunter knew about what occurred between Crowder and Lambert in the field is what Crowder afterwards told him. Is this such clear, cogent and convincing proof of defendant’s claim of an oral contract as meets the de*723mands of a court of equity? With the above testimony is also to be considered the fact that defendant, as soon as a demand therefor was made, positively refused to make a deed and told the president of the road that he would not do so until the railroad company settled his claims. There was a direct defiance of the claim, and instead of taking up the challenge, the railroad company let the matter drop.
Defendant’s evidence to prove the oral contract not only does not satisfy the high standard of proof equity requires but even the preponderance is against it.
III. It is assigned as error that the court permitted the plaintiff to testify in relation to the transaction between him and Crowder. The plaintiff did not undertake to tell of anything that was said between Crowder and himself; he denied that he was at the depot on that day except to ride past it, but that was in contradiction of the testimony of Anderson, a living witness. He did testify that Crowder gave him the money , in the field, but that again was in contradiction of the statement of Anderson that it was given to him at the depot. True, to say the money was given him in the field, was to that extent saying what transpired between him and Crowder when there was no one else present, but the fact that the monéy was paid him was one that defendant was endeavoring to prove and therefore that evidence was only an admission of that fact; it contradicted only what Anderson had said as to the place and corroborated what defendant’s witness Hunter said. We see no error in that. The plaintiff was asked if he had ever made a deed to the company for the property and he answered No, then he was asked why, and he answered because he had never sold the land. There was no objection to that question until after it had been answered, then *724-the objection was made that it was incompetent because Crowder was dead. There was no' error in that.
I find no error in the record. The judgment should be affirmed.